DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 1/6/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 7/7/20201 listed below have been reconsidered as indicated.
a)	The rejections of claims 37 and 39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims and the Remarks (p. 9-11).

b)	The rejection of claim 39 under 35 U.S.C. 103 as being unpatentable over Gong (US 2003/0138941 A1) in view of Lee (WO 2008/090340 A2) is withdrawn in view of the amendments to claim 39.
New grounds of rejection necessitated by amendment are detailed below. This action is made FINAL.

Election/Restrictions
The Remarks traverse the restriction requirement of claims 35, 38 and 40. The traversal is on the ground(s) that the inventions are not both independent and distinct as they are related (p. 6 of Remarks). This is not found persuasive because while the inventions are related, the inventions are independent and distinct because the product as claimed can be used in a materially different process from that being claimed. For the product of Invention I may be used to isothermally amplify bacteria nucleic acids (i.e. by using an RNA-dependent DNA polymerase, a DNA-dependent DNA polymerase, a 
The traversal is further on the ground(s) that interdependence of Groups I and II exists and the specification as mandated discloses how to make and use the product of Group I (p. 6 of Remarks).  This is not found persuasive because as noted above, the Examiner has demonstrated the distinct and independent nature of the inventions under guidance provided in MPEP 806.05(h) and (i).
The traversal is further on the ground(s) that a serious burden does not exist and similar keywords may be used in searching (p. 6 Remarks).  This is not found persuasive because a burden exists for at least the following reasons:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(d) the prior art applicable to one invention would not likely be applicable to another invention; and/or

(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Claim Interpretation
The following section has been maintained from the previous Office action.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim 27 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reagents for reverse transcription of HIV viral RNA” in claim 27. The generic placeholder is “reagents” which is not preceded by a structural modifier and the function does not provide or recite sufficient structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “reagents for reverse transcription of HIV viral RNA” is interpreted as having the following structure: reverse transcriptase (p. 11, lines 14-20).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim 27 requires “reagents required for…subsequent isothermal nucleic acid amplification of a product of the reverse transcription”. The term “reagents” is generic and is modified by functional language regarding isothermal nucleic acid amplification; however, the claim specifies such reagents comprise “primers for specific amplification of HIV nucleic acid”. It is noted that the primers encompass only primers that may be utilized in an isothermal nucleic acid amplification technique.

Claim 28 includes one or more claim limitations that use the word “means” or “step” and are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth because the claim limitation(s) uses the word “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the “means” is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for applying a pressure differential across the leukoreduction filter” in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “means for applying a pressure differential across the leukoreduction filter” is interpreted as having the following structure: a pump (Example 4).


Claim 29 requires “an isotonic solution”. The intended use of the “isotonic solution” is for “diluting a sample of whole blood prior to leukodepletion of the sample”. The use does not limit the scope of the “isotonic solution”, which is an art recognized term, and the element broadly encompasses any isotonic solution.

Claim 30 requires a “lancet”. The intended use of the “lancet” is for “obtaining a sample for whole blood from a subject by finger prick or heel prick”. The use does not limit the scope of the “lancet”, which is an art recognized term, and the element broadly encompasses a sharp pointed instrument.

Claim 31 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “blood collector for collecting a sample of blood from a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “blood collector for collecting a sample of blood from a subject” is interpreted as having the following structure: capillary tubes and microtainer (p. 4, lines 25-31).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 33 This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “visually detectable label for labelling a product of the isothermal nucleic acid amplification and/or a chromatographic test strip for capturing and detecting a product of isothermal nucleic acid amplification” in claim 33.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. A “visually detectable label” is interpreted as an art recognized term as having a structure that fluoresces, produces a detection product (e.g. enzymes such as HRP), etc. A “chromatographic test strip” is interpreted as an art recognized term as having a structure such as filter paper, cellulose membranes, etc.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
It is noted the claim encompasses embodiments in which only the “visually detectable label” is included or in which only the “chromatographic test strip” is include, in addition embodiments in which both are included.

Claim 34 includes one or more claim limitations that use the word “means” or “step” and are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth because the claim limitation(s) uses the word “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the “means” is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for extracting nucleic acids from a sample leukocyte depleted blood” in claim 34.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim 37 limits the leukoreduction filter to those that are “capable of depleting at least 99.9% of leukocytes from a whole blood sample or a diluted whole blood sample or a diluted whole blood sample or a diluted whole blood sample”. Filters with this capability are well known in the art as demonstrated by the Remarks (p. 10-11).

Claim 39 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The limitation “reagents for reverse transcription of HIV viral RNA” is interpreted as having the following structure: reverse transcriptase (p. 11, lines 14-20).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 39 requires “reagents required for…subsequent isothermal nucleic acid amplification of a product of the reverse transcription”. The term “reagents” is generic and is modified by functional language regarding isothermal nucleic acid amplification; however, the claim specifies such reagents comprise “primers for specific amplification of HIV nucleic acid”. It is noted that the primers encompass only primers that may be utilized in an isothermal nucleic acid amplification technique.

While the Remarks (p. 7-8) argue claim 39 recites sufficient structure to perform the claimed function, the Remarks do not identify what that sufficient structure is and relies on “suitable reagents for reverse transcription and isothermal nucleic acid amplification are well known to the skilled artisan”. The use of the generic term “reagents” does not impose or imply any particular structures required for the recited functions.
Applicant is reminded that if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 39 limits the leukoreduction filter to those that are “capable of depleting at least 99.9% of leukocytes from a whole blood sample or a diluted whole blood sample or a diluted whole blood sample”. Filters with this capability are well known in the art as demonstrated by the Remarks (p. 10-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-31, 33-34, 36-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Muharrmi (J Acquir Immune Defic Syndr. 2008. 48(2):224-225; cited on the 9/18/2018 IDS) and Revets (Journal of Clinical Microbiology. 1996. 34(5):1058-1064; previously cited).	The following are modified rejections.
Regarding claims 27, 36, 37 and 39, Al-Muharrmi teaches a collection of reagents and materials or “kit” that are used to assay HIV-1 viral loads.
The collection of reagents and materials includes a “leukoreduction filter” which selectively depletes and achieves a 3- to 4-log removal of leukocytes (p. 224-225). It is noted the instant specification states that 3- to 4-log removal, e.g. greater than 3 log, is equivalent to a greater than 99.9% reduction of leukocytes (p. 4, lines 2-4). Thus, the leukoreduction filters of Al-Muharrmi have the structural features necessary to deplete at least 99.9% of leukocytes from a blood sample.
The collection of reagents and materials includes reagents for the reverse transcription of HIV viral RNA (p. 224) and reagents to specifically amplify the reverse transcription product of the HIV viral RNA (p. 224).
Regarding claim 28, Al-Muharrmi teaches a blood collection pack that filters blood via gravity (p. 224), which creates a pressure differential across the leukoreduction filter. The blood collection pack includes a means (e.g. a hook or a hole through which a hook may be placed or is made of a flexible material that allows one to squeeze the device) that allows the device to use gravity to apply the pressure differential across the filter.
The “means” of Al-Muharrmi is an obvious variant of the pump encompassed by the present claim.
Regarding claim 29, Al-Muharrmi teaches EDTA as an isotonic solution within a tube (p. 224). It is noted the use of the isotonic solution is described as being for diluting 
Regarding claim 30, Al-Muharrmi teaches the materials include a blood collection pack (p. 224). The ordinary artisan would recognize that such a device would include a sharp, pointed instrument or “lancet” that would be used to draw blood from a subject.
Regarding claim 31, Al-Muharrmi further teaches a blood collector in the form of a blood collection pack or an EDTA tube (p. 224). The two materials taught by Al-Muharrmi are obvious variants of the capillary tubes and microtainer encompassed by the present claims.
While Al-Muharrmi teaches the above collections of reagents and materials to remove leukocytes from blood and amplify HIV RNA, Al-Muharrmi does not specifically teach reagents required for isothermal amplification comprising primers for specific amplification of HIV nucleic acids (claims 27 and 39) or a label for detecting the isothermal nucleic acid amplification product (claim 33) or the reagents of claim 36.
However, Revets demonstrates that isothermal amplification of HIV nucleic acids using primers has been well-known and commercially available for over a decade.
Regarding claims 27, 39 and 36, Revets teaches that a commercial kit was known that had reverse transcriptase, RNA polymerases, RNases and primers to amplify HIV-1 viral RNA (p. 1058-1059). Revets further teaches that NASBA is advantageous in that it uses less of a sample than a reverse transcription PCR-based method (Tables 1 and 4), such as that used by Al-Muharrmi.

Regarding claim 33, Revets teaches a visually detectable label for labeling the amplification product (p. 1059).
It would have been prima facie obvious to the ordinary artisan to have substituted the PCR reagents of Al-Muharrmi with the NASBA reagents of Revets for the amplification of HIV-1 viral RNA. One would have been motivated to make such a modification because it results in a collection of reagents that do not require the use of a thermocycler (i.e. a “PCR machine”) and uses less sample to detect HIV-1 viral RNA. The modification has a reasonable expectation of success because it simply replaces one known set of reagents with another known set of reagents for the amplification of HIV-1 viral RNA.
Regarding claim 34, Al-Muharrmi teaches reagents for the concentration of RNA at high-speed centrifugation, alcoholic extraction of RNA (p. 224) and Revets teaches RNA extraction from plasma by a guanidinium thiocyanate-silica-based extraction method (Table 1). The reagents of Al-Muharrmi and Revets are obvious variants of a lysis buffer, a nucleic acid binding solid phase and an elution buffer encompassed by the present claim.

Response to the traversal of the 103 rejections
	The Remarks summarize the rejection over Al-Muharrmi and Revets (p. 15-16).
	The Examiner’s position is provided and detailed in the above rejection.

	The Remarks argue Al-Muharrmi does not teach a kit for HIV viral load testing for diagnosis and treatment of HIV Infection (p. 16).
	The arguments are directed to the use of the intended kit and does not rely on any structural features not taught by or suggested by the combination of references. The method of how Al-Muharrmi used its filter and reagents does not affect or change the structural features of the filters and reagents taught in regards to being relevant to the claimed kit.
	
	The Remarks argue based on Al-Muharrmi one would have been discouraged from the inclusion of a leukoreduction filters in kits (p. 16-17).
	The Remarks have been fully considered but are not persuasive. The notion that Al-Muharrmi reached a conclusion based on a method, does not negate the fact Al-Muharrmi teaches a previous known use for the combination of a leukoreduction filter and reagents for amplifying HIV nucleic acids.

	The Remarks argue Revets teaches away from the use of isothermal amplification techniques because of major disadvantages (p. 17).
	The arguments have been fully considered but are not persuasive. Revets teaches that commercial reagents for the isothermal amplification and detection of HIV 
	It is also noted that the state of the art as a whole demonstrates the pairing leukoreduction filters with isothermal reagents was previously contemplated as demonstrated by Gong (previously cited). See MPEP 2143.01(I).
	In regards to the Remarks reliance of the principle of “teaching away”, an obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. MPEP 2123(II). None of the references expressly teach away from the claimed combination. See MPEP 2143(I)(D). The ordinary artisan being aware of benefits and disadvantages of various approaches would be motivated to pick a NASBA-based assay for any number of the known benefits, i.e. improved detection of reduced plasma viremia, no need for laboratory machines, such as a thermocycler, etc.

Conclusion
	No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                       	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634